FILED
                           NOT FOR PUBLICATION                                APR 13 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10265

              Plaintiff - Appellee,              D.C. No. 2:12-cr-01009-NVW-1

  v.
                                                 MEMORANDUM*
JORGE FRANCISCO BRAVO-ROSAS,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                  Linda R. Reade, Chief District Judge, Presiding

                             Submitted April 6, 2015**
                               Pasadena, California

Before: SILVERMAN and BEA, Circuit Judges and DONATO,*** District Judge.

       Jorge Francisco Bravo-Rosas appeals the length of his sentence for violating

the terms of his supervised release. Bravo does not appeal the district court’s

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable James Donato, District Judge for the U.S. District
Court for the Northern District of California, sitting by designation.
finding that he violated the terms of his supervised release. We have jurisdiction

under 28 U.S.C. § 1291.

      The parties have advised the court that Bravo was released on March 11,

2015. This appeal is therefore moot. See United States v. Polomba, 182 F.3d

1121, 1123, n.3 (9th Cir. 1999).

DISMISSED.